A charge of illegally possessing prohibited liquors can be sustained by circumstantial evidence just as any other material fact in a criminal charge (Walker v. State, 19 Ala. App. 20,95 So. 205) and if, from the facts and circumstances surrounding the constructive possession of the liquor, there arises a substantial inference against the innocence of the defendant, the court's conclusion of guilt will not be revised. Kirtland v. State, 27 Ala. App. 376, 172 So. 680, 681.
This statement of the law controls the present appeal. The whiskey the officers *Page 360 
found was in the appellant's home, in plain view and near where she was sitting. When the officers knocked on the door, she started making her exit to the kitchen.
As was said in the Kirtland case, supra: "From the facts and circumstances surrounding the constructive possession of the prohibited liquors, the court was authorized to infer that the defendant had a guilty knowledge of such possession."
No error is made to appear.
Affirmed.